Filed 6/7/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 112







State of North Dakota, 		Plaintiff and Appellee



v.



Juan DeLeon III, 		Defendant and Appellant







Nos. 20110350 & 20110351







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Karen Kosanda Braaten, Judge.



AFFIRMED.



Per Curiam.



Meredith H. Larson, Assistant State’s Attorney, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for plaintiff and appellee.



Jessica J. Ahrendt, 405 Bruce Avenue, Suite 101, Grand Forks, N.D. 58201, for defendant and appellant.

State v. DeLeon

Nos. 20110350 & 20110351



Per Curiam.

[¶1]	Juan DeLeon appeals from an order revoking his probation and resentencing him to prison.  DeLeon argues the district court’s finding that he violated a condition of his probation is clearly erroneous.  We affirm the order under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner